DATE:
FILED
PM
2:05
6/17/2021
2021L006253        Case: 1:21-cv-03986 Document #: 1-1 Filed: 07/27/21 Page 1 of 8 PageID #:5


                                                                                                        FILED
                               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS 6/17/2021 2:05 PM
                                     COUNTY DEPARTMENT, LAW DIVISION         IRIS Y. MARTINEZ
                                                                                                       CIRCUIT CLERK
                                                                                                       COOK COUNTY, IL
              KRISTA MARCINIAK,
                                                                                                       13728175

                                      Plaintiff,                             2021L006253
              V.                                                      No.:

              METLSAW SYSTEMS, INC., a foreign
              corporation,

                                      Defendant.

                                                    COMPLAINT AT LAW

                                                          COUNT I
                                                    Product/Strict Liability

                      NOW COMES the Plaintiff, KRISTA MARCINIAK, by and through her attorneys,

              SERPICO, PETROSINO, DIPIERO & O'SHEA, LTD., and complaining of the Defendant,

              METLSAW SYSTEMS, INC., a foreign corporation, alleges and says:

                      1.      That on and prior to September 16, 2019, the Defendant, METLSAW SYSTEMS,

              INC., (hereinafter referred to as "METLSAW"), was a foreign corporation existing and doing

              business in the State of Illinois.

                      2.      That on and prior to September 16, 2019, the Defendant, METLSAW, designed,

              manufactured, assembled, distributed, sold, installed, and maintained a certain Metlsaw Precision

              Plate Saw NF12-TIO FOR 12' SN: 0759 (hereinafter referred to as "Precision Plate Saw")

              machine to Alro Steel Corporation, located at or near 4501 James Place, Melrose Park, IL 60160,

                      3.      That at some time prior to September 16, 2019, Defendant, METLSAW, sold,

              installed and assembled the said Precision Plate Saw to Afro Steel Corporation, and trained its

              employees before placing the Precision Plate Saw into operation.

                     4.       That at all times relevant to this cause of action, the Plaintiff was in the process of

              operating and cutting sheets of steel in accordance with proper procedure, and in the manner that

                                                                 1

                                                                                                 EXHIBIT A
2:05
FILED
2021L006253
6/17/2021
PM
DATE:             Case: 1:21-cv-03986 Document #: 1-1 Filed: 07/27/21 Page 2 of 8 PageID #:6



              it was intended.

                      5.      That on or about September 16, 2019, due to the lack of safety measures and safe

              guarding precautions in place when operating the Precision Plate Saw, the Plaintiff's right hand

              became vacuumed towards the arbor opening causing Plaintiff's index and middle fingers to

              become partially severed by the rotating saw blade of the Precision Plate Saw, as will be more

              specifically alleged hereinafter.

                      6.      That at all the time relevant herein the Defendant, METLSAW SYSTEMS, INC.,

              had a duty to design, manufacture, assemble, distribute, install and sell its Precision Plate Saw in

              a reasonably safe operating condition and in a condition that was not unreasonably dangerous for

              its intended use.

                      7.     That on and prior to September 16, 2019, and at the time the subject Precision Plate

              Saw left the control of the Defendant, it was unsafe and unreasonably dangerous in one or more

              of the following manners:

                      a.     The Precision Plate Saw was improperly designed, manufactured, sold, installed
                             and assembled, so as to make it unfit and unsafe for its intended use in that the
                             rotating saw blade in which the metal is fed was not equipped with safeguarding
                             technologies and safety mechanisms to protect persons, including the Plaintiff, who
                             are operating the machine from getting pulled into, or coming into contact with, the
                             moving blade;

                     b.      The Precision Plate Saw was improperly designed, manufactured, sold, installed
                             and assembled, so as to make it unfit and unsafe for its intended use in that it lacked
                             and was not equipped with guards, shields, curtains and/or other safeguarding
                             technologies;


                     c.      The Precision Plate Saw was improperly designed, manufactured, sold and
                             assembled with no or inadequate warnings and/or instructions so as to ensure its
                             safe and proper use, in that the said rotating blade of the machine did not have a
                             safety cut off mechanism in the event something or some part of a person, including
                             the Plaintiff; were pulled into the machine;

                      d.     The Precision Plate Saw was improperly designed, manufactured, sold, installed
                             and assembled in that it did not have instructions and/or warnings conspicuously
                             posted to ensure its safe and proper operation, specifically while adjusting metal
                                                                2
FILED
PM
2:05
6/17/2021
DATE:
2021L006253        Case: 1:21-cv-03986 Document #: 1-1 Filed: 07/27/21 Page 3 of 8 PageID #:7



                             being fed or removing metal from cutting area of the Precision Plate Saw;

                      e.     The Precision Plate Saw was improperly designed, manufactured, sold, installed
                             and assembled in that the Defendant failed to ensure that persons, including the
                             Plaintiff, using said Precision Plate Saw, were properly trained and/or instructed
                             on the proper procedures to operate, remove metal and feed and/or adjust the metal
                             being fed into the subject Precision Plate Saw;

                      f.     The Precision Plate Saw was improperly designed, manufactured, sold, installed
                             and assembled in that the saw blade failed to sufficiently retract in a safe manner
                             back into the arbor opening so as to avoid injuries to persons operating the machine,
                             including the Plaintiff;

                      g.     The Precision Plate Saw was improperly designed, manufactured, sold, installed
                             and assembled in that the rotating saw blade was installed without safety
                             mechanisms stopping the blade from rotating when it retracted into the arbor so as
                             to avoid injuries to persons operating the machine, including the Plaintiff; and

                     h.      The Precision Plate Saw was improperly designed, manufactured, sold, installed
                             and assembled in that Defendant failed to provide a guard, shield, or other safety
                             mechanisms so that persons, including the Plaintiff, could safely operate the
                             machine and/or adjust metal being fed into the Precision Plate Saw without
                             sustaining injuries.

                      8.     That said defects existed from the time said Precision Plate Saw machine left the

              control of the Defendant and was placed into the stream of commerce until the time of the subject

              incident.

                     9.      That, as a direct and proximate result of one or more of the aforesaid wrongful acts

              and/or omissions of the Defendant, the Plaintiff was then and there injured, both externally and

              internally, and she has suffered a severe shock to her nervous system and bruises and contusions

              and lacerations to her body, and broken bones, and sustained serious aggravation to pre-existing

              injuries and ailments, and she has become and was sick and disabled and will in the future suffer

              great pain and discomfort and physical impairment, all of which injuries are permanent and she

              has been and will be kept from attending to her ordinary affairs and duties, and has lost and will

              in the future lose great gains which she otherwise would have made and acquired, and has become

              liable for large sums of money for medical and hospital care and attention, and she has suffered

                                                              3
FILED
2021L006253
PM
2:05
6/17/2021
DATE:             Case: 1:21-cv-03986 Document #: 1-1 Filed: 07/27/21 Page 4 of 8 PageID #:8



              great losses to her personal property and possessions.

                       WHEREFORE, the Plaintiff, KRISTA MARCINIAK, asks judgment against the

              Defendant, METLSAW SYSTEMS, INC., a foreign corporation, in a sum in excess of Fifty

              Thousand ($50,000.00) Dollars plus the costs of this suit


                                                          COUNT fl
                                                      Product/Negligence

                       NOW COMES the Plaintiff, KR1STA MARCINIAIC, by and through her attorneys,

              SERPICO, PETROSINO, DIPIERO & O'SHEA, LTD., and complaining of the Defendant,

              METLSAW SYSTEMS, INC., a foreign corporation, alleges and says:

                       1.     That on and prior to September 16, 2019, the Defendant, METLSAW SYSTEMS,

              INC., (hereinafter referred to as "METLSAW"), was a foreign corporation existing and doing

              business in the State of Illinois.

                       2.     That on and prior to September 16, 2019, the Defendant, METLSAW, designed,

              manufactured, assembled, distributed, maintained and/or sold a certain industrial size Metlsaw

              Precision Plate Saw NF12-T10 FOR 12' SN: 0759 (hereinafter referred to as "Precision Plate

              Saw") machine to Afro Steel Corporation, located at or near 4501 James Place, Melrose Park, IL

              60160.

                       3.     That at some time prior to September 16, 2019, Defendant, METLSAW, sold,

              installed and assembled the said industrial size Precision Plate Saw machine to Alm Steel

              Corporation, and trained its employees before placing the Precision Plate Saw into operation.

                       4.     That at all times relevant to this cause of action, the Plaintiff was in the process of

              operating and cutting sheets of steel in accordance with proper procedure, and in the manner that

              it was intended.

                       5.     That on or about September 16, 2019, due to the lack of safety measures and safe

                                                                 4
PM
2:05
6/17/2021
DATE:
FILED
2021L006253        Case: 1:21-cv-03986 Document #: 1-1 Filed: 07/27/21 Page 5 of 8 PageID #:9



              guarding precautions in place when operating the Precision Plate Saw, the Plaintiffs right hand

              became vacuumed towards the arbor opening causing Plaintiffs index and middle fingers to

              become partially severed by the rotating saw blade of the Precision Plate Saw, as will be more

              specifically alleged hereinafter.

                     6.      That at all times relevant to this cause of action, the Plaintiff was in the process of

              operating and cutting sheets of steel in the designated area of the subject Precision Plate Saw, and

              in the exercise of ordinary care and caution of her own safety.

                     7.      That at all the time relevant herein the Defendant, METLSAW, had a duty to

              operate, design, manufacture, assemble, distribute and sell said Precision Plate Saw in a reasonably

              safe operating condition and in a condition that was not unreasonably dangerous for its intended

              use and to train Afro Steel Corporation employees on the safe and proper operation of said

              machine.

                     8.      That notwithstanding their aforesaid duties, the Defendant, was then and there

              guilty of one or more of the following wrongful acts and/or omission:

                     a.      Carelessly and negligently improperly designed, manufactured, sold, installed and
                             assembled the Precision Plate Saw, so as to make it unfit and unsafe for its intended
                             use in that the rotating saw blade in which the metal is fed was not equipped with
                             safeguarding technologies and safety mechanisms to protect persons, including the
                             Plaintiff, who are operating the machine from getting pulled into, or coming into
                             contact with, the moving blade;

                     b.      Carelessly and negligently improperly designed, manufactured, sold, installed and
                             assembled the Precision Plate Saw, so as to make it unfit and unsafe for its intended
                             use in that it lacked and was not equipped with guards, shields, curtains and/or other
                             safeguarding technologies;

                     c.      Carelessly and negligently improperly designed, manufactured, sold and assembled
                             the Precision Plate Saw with no or inadequate warnings and/or instructions so as to
                             ensure its safe and proper use, in that the said rotating blade of the machine did not
                             have a safety cut off mechanism in the event something or some part of a person,
                             including the Plaintiff, were pulled into the machine;

                     d.      Carelessly and negligently improperly designed, manufactured, sold, installed and
                             assembled the Precision Plate Saw in that it did not have instructions and/or
                                                               5
PM
2021L006253
6/17/2021
DATE
FILED
2:05             Case: 1:21-cv-03986 Document #: 1-1 Filed: 07/27/21 Page 6 of 8 PageID #:10



                            warnings conspicuously posted to ensure its safe and proper operation, specifically
                            while adjusting metal being fed or removing metal from cutting area of the
                            Precision Plate Saw;

                     e.     Carelessly and negligently improperly designed, manufactured, sold, installed and
                            assembled the Precision Plate Saw, in that the Defendant failed to ensure that
                            persons, including the Plaintiff, using the Precision Plate Saw, were properly
                            trained and/or instructed on the proper procedures to operate, remove metal and
                            feed and/or adjust the metal being fed into the subject Precision Plate Saw;

                     f.     Carelessly and negligently improperly designed, manufactured, sold, installed and
                            assembled the Precision Plate Saw, in that the saw blade failed to sufficiently retract
                            in a safe manner back into the arbor opening so as to avoid injuries to persons
                            operating the machine, including the Plaintiff;

                     g.     Carelessly and negligently improperly designed, manufactured, sold, installed and
                            assembled the Precision Nate Saw in that the rotating saw blade was installed
                            without safety mechanisms stopping the blade from rotating when it retracted into
                            the arbor so as to avoid injuries to persons operating the machine, including the
                            Plaintiff, when Defendant knew or should have known that such persons could
                            become injured by said Precision Plate Saw;

                     h.     Carelessly and negligently improperly designed, manufactured, sold, installed and
                            assembled the Precision Plate Saw, in that Defendant failed to provide a guard,
                            shield, or other safety mechanisms, so that persons, including the Plaintiff, could
                            safely operate the machine and/or adjust metal being fed into the machine without
                            sustaining injuries, so as to avoid injuries to persons operating the machine,
                            including the Plaintiff;

                            Carelessly and negligently failed to properly train operating and maintenance
                            personnel on the proper and safe operation of the subject Precision Plate Saw prior
                            to commissioning and placing it into regular operation or production;

                     J.     Carelessly and negligently commissioned and placed the subject Precision Plate
                            Saw into operation and production before ensuring that it was safe and fit for use
                            by the operators and other personnel; and\

                     k.     Was otherwise careless and negligent.

                     9.     That, as a direct and proximate result of one or more of the aforesaid wrongful acts

              and/or omissions of the Defendant, the Plaintiff was then and there injured, both externally and

              internally, and she has suffered a severe shock to her nervous system and bruises and contusions

              and lacerations to her body, and broken bones, and sustained serious aggravation to pre-existing

              injuries and ailments, and she has become and was sick and disabled and will in the future suffer
                                                               6
2021L006253
PM
2:05
6/17/2021
DATE:
FILED             Case: 1:21-cv-03986 Document #: 1-1 Filed: 07/27/21 Page 7 of 8 PageID #:11



              great pain and discomfort and physical impairment, all of which injuries are permanent and she

              has been and will be kept from attending to her ordinary affairs and duties, and has lost and will

              in the future lose great gains which she otherwise would have made and acquired, and has become

              liable for large sums of money for medical and hospital care and attention, and she has suffered

              great losses to her personal property and possessions.

                     WHEREFORE, the Plaintiff, KRISTA MARCINIAK, asks judgment against the

              Defendant, METLSAW SYSTEMS, INC., a foreign corporation, in a sum in excess of Fifty

              Thousand ($50,000.00) Dollars plus the costs of this suit.

                                                           Respectfully submitted,

                                                           SERPICO, PETROSINO, DI PfERO & O'SHEA, LTD.




              Mr. Vincent Petrosino
              Seipico, Petrosino, DiPiero & O'Shea, Ltd.
              218 N. Jefferson Street
              Suite 101
              Chicago, IL. 60661
              Phone No.: 312-207-0000
              Attorney No.: 57541
              aplanera@snnlaw.com
              petroesnnlaw.corn
              mhirschlieldesnnlaw.com




                                                              7
DATE:
PM
FILED
2:05
6/17/2021
2021L006253      Case: 1:21-cv-03986 Document #: 1-1 Filed: 07/27/21 Page 8 of 8 PageID #:12



                                                   CERTIFICATION

                     Under penalties as provided by law pursuant to 735 ILCS 5/1-109 the undersigned,
              VINCENT PETROSINO, certifies that I have reviewed the facts of this matter and believe the
              Plaintiffs claim exceeds Fifty Thousand ($50,000) Dollars.


                                                         By:
                                                                VINCENT PE    OSINO




              SERPICO, PETROSINO, DI PIERO & O'SHEA, LTD.
              Attorney for the Plaintiff
              218 N. Jefferson Street
              Suite 101
              Chicago, Illinois 60661
              (312) 207-0000
              Atty No.: 57541
              e-mail: aplanera@snnlaw.com
                      mhirsclifield@snnlaw.com
                      petro(snntaw.com




                                                            8
